DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
Applicant argues on Pages 6- 7 regarding the 112 (b) rejection that:
“…Applicants submit that the ordinary meaning of the claim terms and in light of the recitals in the as-filed specification and figures, including, without limitation, in originally filed claims 16, 17, 19, and 20 and paragraph [0039], which are reproduced below, that claims 15, 18, 25-28, 32-37 are definite….In light of the foregoing, Applicants request withdrawal of the rejection alleged with regard to the 35 USC 112.”
	Examiner respectfully disagrees.  These sections does not particularly point out and distinctly convey as to what is meant by the term “center of mass”.  Applicant has only re-recited sections of the specification / original claim.  None of these sections identify or define what this term is supposedly meant not how it is to be interpreted.  As discussed in the rejections, this is not a conventional term in art, and as of current record, the term still renders the claim indefinite.   Furthermore, the definition and meaning for this term needs to be clearly defined since, applicant argues that prior art is not teaching this limitation (see arguments on page 8).  Hence this is of importance with respect to the 
Applicant further argues on page 8 that:
“Applicants submit the Office does not explain why modifying Kuschnerov's system to include Balasubramonian's adaptive equalizer would be considered, given that Kushnerov already includes an adaptive equalizer with adaptive coefficients. It is unclear why the person of ordinary skill in the art would have made it to have "more adaptive coefficients”
Examiner respectfully disagrees.  As noted in Office Action, Balasubramonian expressly recites the motivation that more adaptive filter tap coefficient signals for significantly improved signal equalization (Balasubramonian Col 3 lines 29-31).  Hence, it is clear from record that more adaptive coefficients provide an improvement.
Applicant further argues on page 8 that:
 “The rejection of each of independent claims 15, 18, and 25 1s improper at least
because they rely on the unsupportable position that Balasubramonian describes “adjusting an interpolation ratio of the interpolator to maintain a center of mass of the plurality of filter taps near a predetermined tap index.” However, there is no express teaching or disclosure in Balasubramonian of a “center of mass.”
Examiner respectfully disagrees.  Firstly, it is noted that the rejection is based on the pending 112 (b) rejection and upon assumption that maintaining filter taps near center achieves this.  Further, examiner has submitted that the maintaining is recited as a result of maintaining interpolation ratio.  The sections in Balasubramonian which are directed to maintaining the interpolation ratio has been identified in the Office Action.  There is nothing else is claim that would provide a different result with the claim than 
In view of the reasons cited above, examiner maintains the rejections.  Examiner has suggested on allowable subject matter in section 6 below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 18, 25-28, 32-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “center of mass of the plurality of filter taps” in line 11.  It is not understood what is meant by this term “center of mass”.  The term “center of mass” is not a conventional term of art and applicant has not provided a definition for it (See new 112 (b) rejection below).  The only mention of this term is in applicant specification ¶0039.  Conventional terms used in the art are weights, coefficients taps, etc…  For examination purposes, it is interpreted that, maintaining filter taps near center achieves this.
Claims 18, 25-37 recite or encompass this term and are rejected for same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-28 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuschnerov [“DSP for Coherent Single-Carrier Receivers” Journal of Lightwave Technology, Vol. 27, No. 16, August 15, 2009] in view of Balasubramonian [US 7266145 B2].
As per claim 25, Kuschnerov teaches an optical receiver (Kuschnerov Fig 1, blind coherent optical receiver), comprising:
a chromatic dispersion compensation block directly coupled to an input of an interpolator (Kuschnerov Fig. 2, DSP in blind coherent optical receiver shows CD compensation using frequency domain equalizer.  This is coupled to input of interpolation block);
the interpolator having an output coupled to an input of an adaptive equalizer (Kuschnerov Fig. 2, interpolation block coupled to FIR equalizer.  It is adaptive based on error).
In view of 112 (b) rejection above, Kuschnerov does not expressly teach wherein an output of the adaptive equalizer is coupled to an input of the interpolator, wherein the optical receiver is configured to control the interpolator by adjusting an interpolation ratio of the interpolator to maintain a center of mass of the plurality of filter taps near a predetermined tap index.
Balasubramonian teaches wherein an output of the adaptive equalizer is coupled to an input of the interpolator (Balasubramonian Fig 4B, Fig 5, Col 6 lines 21-22 “…the time alignment stage 130 interpolates and introduces a delay…”, Col 6 lines “…the interpolation controller 152 processes the feedback adaptive coefficients 115 to produce a set 153 of delay interpolation control signals for the interpolation delay stage 154. Col 6 lines 44-47…”);
wherein the optical receiver is configured to control the interpolator by adjusting an interpolation ratio of the interpolator (Balasubramonian Col 9 lines 30 “the parameter r is adapted based on achieving a measure of symmetry”.  Parameter r is timing control ratio parameter of the interpolator (Col 6 lines 2-3), and hence corresponds to the claimed “an interpolation ratio”)
to maintain a center of mass of the plurality of filter taps near a predetermined tap index (Balasubramonian teaches this for the following reasons.  Firstly this is claimed as a result of adjusting interpolation ratio.  Balasubramonian teaches this and hence the result.  There is no structural or functional language differentiating the limitations from Balasubramonian.  Secondly, Col 9 lines 30 “a measure of symmetry about a pre-selected center tap or group of center taps.” If symmetry is about the center tap, then C.sub.N+1/2, then a center of mass of the plurality of filter taps will be maintained near the center tap.  This is similar to maintaining filter taps in the middle).
Balasubramonian thus teaches mechanism for feedback from an adaptive equalizer to an interpolation circuit for providing time alignment with incoming signals (Balasubramonian Col 6).   
At the time of invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Kuschnerov by integrating this control.  The motivation would be for more adaptive filter tap coefficient signals for significantly improved signal equalization (Balasubramonian Col 3 lines 29-31).
As per claim 26-27,  Kuschnerov in view of Balasubramonian further teaches wherein the output of the interpolator is directly coupled to the input of the adaptive equalizer, or wherein the output of the adaptive equalizer is directly coupled to the input of the interpolator (Balasubramonian Fig 4B shows direct coupling from 115 to item 130, and 130  to 115).
As per claim 28, Kuschnerov in view of Balasubramonian further teaches wherein the optical receiver is configured to receive optical signals transmitted across an optical link (Kuschnerov section III “optically compensated links with dispersion-compensating fiber (DCF), or over fully uncompensated links”), and wherein the adaptive equalizer is configured to compensate for polarization mode dispersion on the optical link (Kuschnerov section III “Here, a FIR butterfly with five taps (43 Gb/s) and nine taps (112 Gb/s) was assumed, in order to compensate for PMD”).


Claims 15, 18, 35-37 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuschnerov in view of Balasubramonian as applied to claims 25-28 above, and further in view of Sun [US 20050196176 A1].
As per claims 15, 18, 35-37, have limitations similar to claims 25-28 and are rejected for same reasons over Kuschnerov in view of Balasubramonian.
Kuschnerov in view of Balasubramonian further teaches an optical receiver for an optical transmission system which utilizes polarization multiplexing (Kuschnerov Fig 1, Abstract “we introduce an original dispersion-tolerant timing recovery and illustrate the derivation of blind polarization demultiplexing… ”), the optical receiver including: a local oscillator (Kuschnerov Fig 1 item LO).  
The only difference is that Kuschnerov in view of Balasubramonian does not expressly teach that the LO in Kuschnerov is a laser.
	Sun teaches laser LO (Sun ¶0022, Fig 1 item 18).
	At the time of invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Kuschnerov in view of Balasubramonian by using laser as LO. The motivation would be for recovering the transmitted signal using a local oscillator (LO) with a frequency that is substantially matched to a transmitter laser (Sun ¶0020). 

Allowable Subject Matter
Claims 32-34 contain allowable subject matter.   None of the references of record teach using error signal as claimed for adjusting interpolation ratio.  However, examiner cannot object this term as allowable in view of the pending 112 (b) rejection.  Examiner suggests claiming similar to ---adjusting interpolation ratio of the interpolator 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793